Exhibit 10.14

Reinstatement Premium Protection

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

      LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Table of Contents

 

Article

        Page I    Coverage    1 II    Commencement and Termination    1 III   
Concurrency of Conditions    3 IV    Reinsurance Premium    3 V    Loss Notices
and Settlements    4 VI    Late Payments    4 VII    Offset (BRMA 36C)    6 VIII
   Access to Records    6 IX    Errors and Omissions (BRMA 14F)    6 X   
Currency (BRMA 12A)    7 XI    Taxes (BRMA 50B)    7 XII    Federal Excise Tax
(BRMA 17D)    7 XIII    Reserves    7 XIV    Insolvency    9 XV    Arbitration
   10 XVI    Service of Suit (BRMA 49C)    11 XVII    Governing Law (BRMA 71B)
   11 XVIII    Confidentiality    11 XIX    Entire Agreement    12 XX   
Severability (BRMA 72E)    12 XXI    Agency Agreement (BRMA 73A)    12 XXII   
Notices and Contract Execution    12 XXIII    Intermediary    13   

Schedule A

  

 

      LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Reinstatement Premium Protection

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article I - Coverage

By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Contract under the
provisions of the First Excess Layer of reinsurance coverage provided by the
Company’s Excess Catastrophe Reinsurance Contract, effective June 1, 2009
(hereinafter referred to as the “Underlying Contract” and described in Schedule
A attached to and forming part of this Contract), subject to the terms and
conditions set forth herein.

Article II - Commencement and Termination

 

A. This Contract shall become effective on June 1, 2009, with respect to
reinstatement premium payable by the Company under the provisions of the
Underlying Contract as a result of losses arising out of loss occurrences
commencing on or after that date, and shall remain in force until May 31, 2010,
both days inclusive, Local Standard Time at the location where the loss
occurrence commences.

 

B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract in the
event any of the following circumstances occur, as clarified by public
announcement for subparagraphs 1 through 6 below, or upon discovery for
subparagraphs 7 through 9 below. To terminate a Subscribing Reinsurer’s
percentage share in this Contract, the Company must give the Subscribing
Reinsurer written notice. The effective date of termination will be as selected
by the Company, which may be a date that is retroactively applied up to a
maximum of 65 days prior to the date of applicable public announcement or
discovery, subject to the condition that such selected date must be the last day
of a calendar month:

 

  1. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at the inception of this Contract
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or

 

Page 1       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

  2. The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under
the Subscribing Reinsurer’s accounting system) at any time during the term of
this Contract has been reduced by more than 20.0% of the amount of surplus (or
the applicable equivalent) at the date of the Subscribing Reinsurer’s most
recent financial statement filed with regulatory authorities and available to
the public as of the inception of this Contract; or

 

  3. The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or
downgraded below A- and/or Standard & Poor’s rating has been assigned or
downgraded below BBB+; or

 

  4. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer’s
operations previously; or

 

  5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract with an unaffiliated entity or entities without the Company’s prior
written consent; or

 

  8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

  9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.

 

C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 

Page 2       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article III - Concurrency of Conditions

 

A. It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Underlying Contract which are not inconsistent with the provisions of this
Contract.

 

B. The Company shall advise the Reinsurer of any material changes in the
Underlying Contract which may affect the liability of the Reinsurer under this
Contract.

Article IV - Reinsurance Premium

 

A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer the greater of the following:

 

  1. $7,376,800 (or a pro rata portion thereof in the event the term of this
Contract is less than 12 months); or

 

  2. The product of:

 

  a. 1.10; times

 

  b. The final adjusted Rate on Line for the First Excess Layer under the
Underlying Contract; times

 

  c. The final adjusted premium paid by the Company for the First Excess Layer
under the Underlying Contract.

“Final adjusted Rate on Line” as used herein shall mean the final adjusted
premium paid by the Company for the First Excess Layer under the Underlying
Contract divided by the amount shown as “Reinsurer’s Per Occurrence Limit” in
Schedule A attached hereto.

 

B. The Company shall pay the Reinsurer a deposit premium of $9,221,000 in four
equal installments of $2,305,250 on June 1, September 1 and December 1 of 2009,
and on March 1, 2010. However, in the event this Contract is terminated in
accordance with the provisions of paragraph B of the Commencement and
Termination Article, no deposit premium installments shall be due after the
effective date of termination.

 

C. Within 30 days after the effective date of termination or expiration, or
within 30 days after September 30, 2009 (the date to be selected by the
Company), the Company shall provide a report to the Reinsurer setting forth the
premium due hereunder, computed in accordance with paragraph A above, and any
additional premium due the Reinsurer or return premium due the Company shall be
promptly remitted.

 

Page 3       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article V - Loss Notices and Settlements

 

A. Whenever reinstatement premium settlements made by the Company under the
Underlying Contract appear likely to result in a claim hereunder, the Company
shall notify the Reinsurer. The Company will advise the Reinsurer of all
subsequent developments relating to such claims that, in the opinion of the
Company, may materially affect the position of the Reinsurer.

 

B. All reinstatement premium settlements made by the Company under the
Underlying Contract, provided they are within the terms of the Underlying
Contract and within the terms of this Contract, shall be binding upon the
Reinsurer, and the Reinsurer agrees to pay all amounts for which it may be
liable upon receipt of reasonable evidence of the amount paid (or scheduled to
be paid) by the Company.

 

C. A Runoff Subscribing Reinsurer shall not have the right to hire an
unaffiliated runoff claims manager that is compensated on a contingent basis or
is otherwise provided with financial incentives based on the quantum of claims
paid, as respects the Runoff Subscribing Reinsurer’s share of any claims payable
under this Contract. A Runoff Subscribing Reinsurer will notify the Company as
promptly as possible if it hires an unaffiliated runoff claims manager, and such
runoff claims manager shall, for purposes of this Contract, be presumed to be
compensated on a contingent basis or to be otherwise provided with financial
incentives based on the quantum of claims paid, unless the Runoff Subscribing
Reinsurer notifies the Company otherwise.

 

D. “Runoff Subscribing Reinsurer” as used herein shall mean a Subscribing
Reinsurer that experiences one or more of the following circumstances:

 

  1. A State Insurance Department or other legal authority has ordered the
Reinsurer to cease writing business; or

 

  2. The Reinsurer has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement, or similar proceedings (whether voluntary or involuntary) or
proceedings have been instituted against the Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  3. The Reinsurer has reinsured its entire liability under this Contract with
an unaffiliated entity or entities without the Company’s prior written consent;
or

 

  4. The Reinsurer has ceased assuming new or renewal property or casualty
treaty reinsurance business; or

 

  5. The Reinsurer has hired an unaffiliated runoff claims manager that is
compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

Article VI - Late Payments

 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

Page 4       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times

 

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Runoff Subscribing Reinsurer will
increase by 2.0% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 12.0%.

 

C. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

D. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 45 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due
10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph D, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 45 days following transmittal of written notification that the
provisions of this Article have been invoked.

 

Page 5       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

E. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 

F. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article VII - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article VIII - Access to Records

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance. However, a Runoff Subscribing Reinsurer or its designated
representatives shall not have any right of access to the records of the Company
if it is not current in all undisputed payments due the Company. “Undisputed” as
used herein shall mean any amount that the Runoff Subscribing Reinsurer has not
contested in writing to the Company that specifies the reason(s) why the
payments are disputed.

Article IX - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

 

Page 6       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article X - Currency (BRMA 12A)

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XI - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XII - Federal Excise Tax (BRMA 17D)

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XIII - Reserves

 

A. The Reinsurer agrees to fund its share of the Company’s ceded unearned
premium and outstanding loss reserves (being the sum of all reinstatement
premiums paid by the Company under the Underlying Contract, but not yet
recovered from the Reinsurer, plus the Company’s reserves for reinstatement
premiums due under the Underlying Contract, if any) by:

 

  1. Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or

 

  2. Escrow accounts for the benefit of the Company; and/or

 

  3. Cash advances;

 

Page 7       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

if the Reinsurer:

 

  1. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Company and if, without such
funding, a penalty would accrue to the Company on any financial statement it is
required to file with the insurance regulatory authorities involved; or

 

  2. Has experienced any of the circumstances described in paragraph B of the
Commencement and Termination Article. However, if such circumstance is
rectified, then no special funding requirements shall apply and any such current
funding in accordance with the provisions above shall be released to the
Reinsurer.

The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.

 

B. If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the funding obligation calculated on the last business day of each
month as follows:

 

  1. The number of full days that have expired since the earliest of the
applicable following dates:

 

  a. As respects a Subscribing Reinsurer that is unauthorized in any state of
the United States of America or District of Columbia having jurisdiction over
the Company, December 31 of the calendar year in which the funding was required;

 

  b. As respects a Subscribing Reinsurer that has experienced any of the
circumstances described in paragraph B of the Commencement and Termination
Article, the first date such circumstance occurs;

times:

 

  2. 1/365ths of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first day of the month for which the calculation is made;
times

 

  3. The funding obligation, less the amount, if any, funded by the Subscribing
Reinsurer prior to the applicable date determined in subparagraph 1 above.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

Page 8       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

C. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1. To reimburse itself for the Reinsurer’s share of reinstatement premiums
paid by the Company under the terms of the Underlying Contract, unless paid in
cash by the Reinsurer;

 

  2. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  3. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or outstanding loss reserves funded by means of a
letter of credit which is under non-renewal notice, if said letter of credit has
not been renewed or replaced by the Reinsurer 10 days prior to its expiration
date;

 

  4. To refund to the Reinsurer any sum in excess of the actual amount required
to fund the Reinsurer’s share of the Company’s ceded unearned premium and /or
outstanding loss reserves, if so requested by the Reinsurer; and

 

  5. To reimburse itself for the Reinsurer’s portion of the unearned reinsurance
premium paid to the Reinsurer hereunder.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for C(1), C(3) or C(5), or in the case of
C(2), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XIV - Insolvency

 

A. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

 

Page 9       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XV - Arbitration

 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

Page 10       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.

Article XVI - Service of Suit (BRMA 49C)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

 

B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XVII - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

Article XVIII - Confidentiality

The Reinsurer shall maintain the confidentiality of all information reviewed
during any inspection as well as the results of such inspection and shall not
disclose such materials to third parties other than the Reinsurer’s outside
auditors, legal counsel, or as required in any action brought to enforce the
Reinsurer’s rights under this Contract, or as required by a London market lead,
regulatory agency, court order or subpoena, provided that the other party is
given prior notice of such regulatory requirement, court order or subpoena.

 

Page 11       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article XIX - Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties.

Article XX - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article XXI - Agency Agreement (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXII - Notices and Contract Execution

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1. Paper documents with an original ink signature;

 

  2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

 

Page 12       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Article XXIII - Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Clearwater, Florida, this                      day of
                                                                          in the
year                     .

__________________________________________________________________________________

Homeowners Choice Property and Casualty Insurance Company (for and on behalf of
the “Company”)

 

Page 13       LOGO [g95801g38w91.jpg]



--------------------------------------------------------------------------------

Schedule A

Excess Catastrophe

Reinsurance Contract

Effective: June 1, 2009

issued to

Homeowners Choice Property and Casualty Insurance Company

Clearwater, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

     First
Excess  

Company’s Retention

   $ 17,430,000   

Reinsurer’s Per Occurrence Limit

   $ 45,655,000   

Reinsurer’s Term Limit

   $ 91,310,000   

Contract Minimum Premium

   $ 15,648,000   

Adjustment Rate

     0.1479 % 

Contract Deposit Premium

   $ 19,560,000   

Quarterly Deposit Premium

   $ 4,890,000   

 

Schedule A       LOGO [g95801g38w91.jpg]